Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is determining sensitive and non-sensitive data, classifying the data, and use of machine learning to classify misclassified data . 
Claims 1-20 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable medium and system) and process (i.e., a method). 
 Although claims 1-20 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claim 1 recite classifying customer data as sensitive and non-sensitive, determining if non-sensitive is a sensitive data and scrub sensitive data. 
Claim 9 recites obtaining data, extracting features from data, classifying as sensitive data, scrubbing a value. 

The limitation of obtaining and classifying covers ‘Mental Processes” but for the recitation of generic computer components. That is, other than reciting a computer, nothing in the claim element precludes the step from practically being performed by human mind, (classifying data as sensitive or non-sensitive). For example, a person can evaluate data and classify information that need to be protected (personally identifying information) as sensitive data and re-evaluate the data to make sure no sensitive information is accessed. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Accordingly, the claim recites an abstract idea. 

If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a processor for obtaining and classifying data. The processor and the machine learning in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of obtaining and identifying data), such that it amounts no more than mere instructions to apply the exception using a generic computer component. The machine learning to classify or determine if data is sensitive or non-sensitive is nothing more than generating learned functions and further the steps could be performed by human. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. See Maucorps (using an algorithm for determining the 
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of a computer. However, the element is recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, storing processing and transmitting data. As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims appear to be automating mental tasks such as analyzing data and labeling or classifying the data by applying a processor and a machine learning program. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-8, 10-15, and 17-20 merely add further details of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cervantez et al. (US 10,979,461 B1).
Claim 16:
Cervantez teaches at least one processor and a memory; the at least one processor configured to (see fig. 1):
obtain a plurality of training data, the training data including an event name and one
or more properties, a property associated with a property name and a value, the event name describing an event triggering collection of consumer data (see fig. 2); classify each property of each event name of the plurality of training data with a label; and train a classifier with the plurality of training data to associate a label with words extracted from an event name and a property name of consumer data, wherein the label indicates whether the property name of 
Claims 18, 19:
 Cervantez teaches wherein the features include words describing a type of a value associated with a property name; wherein the features include words most frequently found in the training data (see col. 7 line 1-67, col. 11 line 50 to col. 12 line 58).
Claim 20:
Cervantez the device of claim 16, wherein classify each property of each event name of the plurality of training data with a label is performed using machine learning techniques that
include decision trees, support vector machine, naive bayes, a random forest, or k-means (see col. 18-38.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cervantez and further in view Official Notice.

Claim 17:
 Cervantez teaches wherein the classifier is trained through logistic regression but failed to teach use of a Lasso penalty (see col. 9 line 18-28). Official Notice is taken that it is old and well-known to include a Lasso penalty in a regression model. It would have been obvious to one . 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8, 9, 11, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Aissi (US 2014/0068706 A1) and further in view of Das et al. (US 2018/0191780 A1).

	Claims 1, 8, 9, 11, 12:
Aissi teaches one or more processors; and a memory; one or more programs, wherein the one or more programs are stored in the memory and are configured to be executed by the one or more processors, the one or more programs including instructions that (see fig. 4):
	classify customer data through a first classification process, the first classification
process indicating whether a segment of the customer data includes sensitive data or non-
sensitive data, the segment associated with a first name and second name, the first name
associated with a source of the customer data and the second name associated with a field in

	Aissi does not teach when the first classification process classifies the customer data as having non-sensitive data, utilize a machine learning classifier to determine if the segment of customer data classified as having non-sensitive data, is sensitive data; and when the machine learning classifier classifies the segment of customer data as containing sensitive data. 
	Das teaches determining a data classification policy and identifying parameters that are considered to be sensitive or non-sensitive parameters (financial information, health information, individually identifiable information such as user name, IP address, or other information or other sensitive parameters) and evaluating non-sensitive policy parameters (see [0043]-[0044]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include Das’s evaluation of non-sensitive policy parameters in Aissi’s asset protection in order to evaluate the privacy policy. 
Claim 2:
Aissi teaches classifier uses words in the first name, words in the second name, and words representing a type of a value of the property name to classify the segment of customer data (see fig. 5, [0082]).

Claims 3, 15:
Aissi teaches when the first classification process classifies the customer data as containing sensitive data, scrub the sensitive data from the customer data (see fig, 6B, [0091]-[0098]).
Claim 5. 

Claims 6, 13:
Aissi/Das teaches generating a policy based on the extracted features; and wherein the first classification process uses the policy to detect sensitive data (see [0036], [0037], [0069]; Das [0035]-[0038], [0043]-[0044]).

Claims 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Aissi (US 2014/0068706 A1)  in view of Das et al. (US 2018/0191780 A1) and further in view of Roth et al. (US 2015/0019858 A1).

Claim 4, 14:
Aissi teaches scrubbing sensitive data but failed to teach generating a sandbox process to scrub the sensitive data. Roth teaches data in sandbox or quarantine (see [0075], [0090]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the sandbox in Roth in Aissi’s data protection in order to provide additional protection by placing it in an isolated secure container.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Aissi (US 2014/0068706 A1) in view of Das et al. (US 2018/0191780 A1) and further in view of Official Notice.

Aissi failed to teach wherein the machine learning classifier is trained using logistic regression with a Lasso penalty. However, Official Notice is taken that it is old and well known in the art of machine learning to use logistic regression with lasso penalty. It would have been obvious to one of ordinary skill in the art at the time of the invention to use logistic regression in Aissi’s machine learning in order to use well suited algorithm for classifying. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/YEHDEGA RETTA/            Primary Examiner, Art Unit 3688